CaSe: 3219-Cr-00031-T|\/|R DOC #Z ll Filed: 02/12/19 Page: l Of 3 PAGE|D #Z 30

FOR THE sOUTHERN DISTRICT oF care _f`“" t *“ ;::£
wEsTERN DIvIsION AT DAYTON ' ' -

UNITED sTATEs DISTRICT cOURT EM§;;QFQ

U'NITED STATES oF AMERICA, : case N@_ 32 1 9 cf 3 1 , ,,,;! ;~j_

Plainaff, § _ ; § § § § z § § § _T_ THOMAS ii ROSE
: 18 U.S.C. § lll(a)-(b)
13 U.s.c. § 922(9){1)
v.
KURT DENTON CROUCH,

Defendant.

The Grand Jury charges:
COU'NT ONE
[lB U.S.C. § lll{a)-(b}]

On or about January 28, 2019, in the Southern District of
Ohio, defendant KURT DENTON CROUCH forcibly assaulted, resisted,
opposed, impeded, and interfered with an individual identified
herein by the initials F.Z. -- a task force officer of the
Federal Bnreau of Investigation -- while F.Z. was engaged in and
on account of the performance of F.Z.'s official duties, and, in
doing so, defendant KURT DENTON CROUCH used a deadly and
dangerous weapon.

In violation of Title 18, United States Code, Section

lll(a)-(b).

Page 1 of 3

CaSe: 3219-CI’-OOO3l-T|\/|R DOC #Z ll Filed: 02/12/19 Page: 2 Of 3 PAGE|D #Z 31

COUNT TWO
[13 U.s.c. § 922(9)(1)]

On or about January 23, 2019, in the Southern District of
Ohio, defendant KURT DENTON CROUCH knowingly possessed a firearm
in and affecting interstate and foreign commerce.

Such possession occurred after defendant KURT DENTON CROUCH
had been convicted of the following felony, which was punishable
by a term of imprisonment exceeding one year, namely: on or
about March 26, 2009, in Lake County, Florida, of aggravated
assault with a deadly weapon, in violation of Florida Statutes.

In violation of Title 18, United States Code, Section
922(§){1)-

FORFEITURE ALLEGATION

 

Upon conviction of one or more offenses set forth in this
Inaietmenf, defendant KURT DENTON CROUCH eheii forfeit fe the
United States, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

§ 2461(c), all firearms and ammunition involved in or used in
such violation(s), including but not limited to, a Bushmaster
semi-automatic assault rifle, Serial No. BFH020572.
SUBSTITUTE ASSETS
If any of the property described above, as a result of any

act or omission of the defendant:

Page 2 of 3

CaSe: 3219-CI’-OOO3l-T|\/|R DOC #Z ll Filed: 02/12/19 Page: 3 Of 3 PAGE|D #Z 32

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a
third party;

(c) has been placed beyond the jurisdiction of the court;
(d) has been substantially diminished in value; or
(e} has been commingled with other property which cannot be
divided without difficulty,
it is the intent of the United States, pursuant to 21 U.S.C.
§ 853(p}, as incorporated by 28 U.S.C. § 2461(c), to seek
forfeiture of any other property of the defendant, up to the

value of the property described above.

A TRUE BILL

</

Forepdrson

BENJAMIN C. GLASSMAN

gni:::Fitates Attorney

REI`\`J"F s. TABACCsi`
Assistant United States Attorney

Page 3 of 3

